DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the findings and recommendations of the Hearing Committee and the Disciplinary Board, and upon consideration of the evidence, briefs of the parties, record and oral argument, this court adopts the recommendation of the Hearing Committee and the Disciplinary Board that Donal D. Winston be disbarred.
Accordingly, it is ordered that the name of Donal D. Winston be stricken from the roll of attorneys and that his license to practice law be cancelled, effective from the date of his interim suspension on November 13, 1987. Respondent is ordered to make restitution to Helen Ellis and Joseph Simmons in the amounts of $2,000 and $1,000 respectively. Respondent’s payment of full restitution or efforts to make restitution will be considered if respondent applies for reinstatement. All costs of this proceeding are assessed to respondent.